        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 1 of 19



1    CUAUTEMOC ORTEGA (Cal. Bar No. 257443)
     Interim Federal Public Defender
2    JONATHAN C. AMINOFF (Cal. Bar No. 259290)
     (E-Mail: Jonathan_Aminoff@fd.org)
3    CELESTE BACCHI (Cal. Bar No. 307119)
     (E-Mail: Celeste_Bacchi@fd.org)
4    Deputy Federal Public Defenders
     321 East 2nd Street
5    Los Angeles, California 90012-4202
     Telephone: (213) 894-5374
6    Facsimile: (213) 894-0310
7    Attorneys for Defendant
     Lezmond Charles Mitchell
8
9
                           UNITED STATES DISTRICT COURT
10
                            FOR THE DISTRICT OF ARIZONA
11
12
13   United States of America,           Case No. CR 01-01062-DGC
14                     Plaintiff,        (Case No. CV 09-08089-DGC)
15                                       DEATH-PENALTY CASE
16               v.                      EXECUTION SET FOR
                                         AUGUST 26, 2020
17
                                         Honorable David G. Campbell
18   Lezmond Charles Mitchell,           United States District Judge
19                     Defendant.        MOTION TO STRIKE EXECUTION
                                         WARRANT AND VACATE EXECUTION
20                                       DATE AND TO ENJOIN ANY FURTHER
                                         VIOLATION OF THIS COURT'S
21                                       JANUARY 8, 2003 JUDGMENT AND
                                         COMMITMENT ORDER; STAY OF
22                                       EXECUTION PENDING RESOLUTION
                                         OF THIS MOTION
23
                                         Oral Argument Requested
24
25
26
27
28
         Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 2 of 19



1
2
3
4                         THE UNITED STATES DISTRICT COURT
5                             FOR THE DISTRICT OF ARIZONA
6
7
     United States of America,                     Case No. CR 01-01062-DGC
8
                         Plaintiff,                (Case No. CV 09-08089-DGC)
9
10                                                 EXECUTION SET FOR
                  v.                               AUGUST 26, 2020
11
                                                   Honorable David G. Campbell
12                                                 United States District Judge
     Lezmond Charles Mitchell,
13                                                 MOTION TO STRIKE EXECUTION
                         Defendant.                WARRANT AND VACATE EXECUTION
14                                                 DATE AND TO ENJOIN ANY FURTHER
                                                   VIOLATION OF THIS COURT'S
15                                                 JANUARY 8, 2003 JUDGMENT AND
                                                   COMMITMENT ORDER; STAY OF
16                                                 EXECUTION PENDING RESOLUTION
                                                   OF THIS MOTION
17
                                                   Oral Argument Requested
18
19         Movant Lezmond Charles Mitchell moves the Court for an order striking his
20   execution warrant and barring his August 26, 2020 execution. This motion is based on
21   the attached memorandum of points and authorities, the exhibits submitted therewith,
22   and all the files and records of this case.
23
24                                                   Respectfully submitted,
25
26   Dated: August 6, 2020                           /s/ Jonathan C. Aminoff
                                                     JONATHAN C. AMINOFF
27                                                   CELESTE BACCHI
                                                     Deputy Federal Public Defenders
28
                                                     2
          Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 3 of 19

                                               TABLE OF CONTENTS
                                                                                                                              Page


1    MEMORANDUM OF POINTS AND AUTHORITIES .................................................. 1
2    I. INTRODUCTION ......................................................................................................... 1
3    II. RELEVANT PROCEDURAL HISTORY .................................................................. 1
4    III. THIS COURT HAS JURISDICTION TO DECIDE THIS MOTION....................... 3
5    IV. THE NOTICED EXECUTION OF MITCHELL VIOLATES THE FDPA AND
           THIS COURT’S JUDGMENT .............................................................................. 3
6
             A.       Law governing federal death sentences ....................................................... 3
7
             B.       Mitchell’s warrant fails to comply with the FDPA and this Court’s
8                     judgment because it specifies a manner of execution different than
                      prescribed by Arizona law. .......................................................................... 4
9
                      1.       The FDPA requires that federal executions follow state
10                             procedures. ......................................................................................... 4
11                    2.       The manner of execution set forth in the BOP protocol is
                               inconsistent with that prescribed by Arizona law.............................. 9
12
     V. CONCLUSION .......................................................................................................... 13
13
     CERTIFICATE OF SERVICE ....................................................................................... 14
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                     i
28
          Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 4 of 19

                                               TABLE OF AUTHORITIES
                                                                                                                            Page(s)
1    Federal Cases
2    Advocate Health Care Network v. Stapleton,
3      137 S. Ct. 1652 (2017)................................................................................................. 5
4    Bourgeois v. Barr,
       2020 WL 3492763 (U.S. June 29, 2020) ..................................................................... 6
5
6    In re Fed. Bureau of Prisons’ Execution Protocol Cases,
         955 F.3d 106 (D.C. Cir. 2020) ............................................................................ passim
7
8    First Amendment Coalition of Arizona, Inc. v. Ryan,
        D. Ariz. Case No. 2:14-cv-01447-NVW ..................................................................... 9
9
10   Mitchell v. United States,
        958 F.3d 775 (9th Cir. 2020) ....................................................................................... 1
11
     Mitchell v. United States,
12      Ninth Cir. Case No. 18-17031 ..................................................................................... 2
13
     Root v. Woolworth,
14     150 U.S. 401 (1893)..................................................................................................... 3
15   United States v. Hammer,
16     121 F. Supp. 2d 794 (M.D. Pa. 2000)...................................................................... 3, 6
17   Federal and State Statutes
18   18 U.S.C. § 3566 ........................................................................................................... 3, 4
19
     18 U.S.C. § 3592 ............................................................................................................... 7
20
     18 U.S.C. § 3596 ....................................................................................................... 4, 7, 8
21
22   18 U.S.C. § 3597 ............................................................................................................... 7

23   21 U.S.C. § 848 ................................................................................................................. 3
24   A.R.S. § 13-758 .............................................................................................................. 12
25   A.R.S. § 13-759 .............................................................................................................. 12
26
     A.R.S. § 13-757 ................................................................................................................ 9
27
28
                                                                       ii
          Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 5 of 19

                                               TABLE OF AUTHORITIES
                                                                                                                           Page(s)
1    Other Authorities
2    28 C.F.R. § 26.3 .................................................................................................. 2, 3, 4, 12
3
     28 C.F.R. § 26.4 .............................................................................................................. 12
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      iii
         Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 6 of 19



1                  MEMORANDUM OF POINTS AND AUTHORITIES
2                                      I. INTRODUCTION
3          The federal government “circumvented” the intended authority of the Navajo
4    Nation to opt out of the death penalty, when it pursued this punishment against
5    Lezmond Mitchell against the wishes of Navajo tribal leadership, members of the
6    victims’ family, and the local United States Attorney’s Office. Mitchell v. United
7    States, 958 F.3d 775, 793 (9th Cir. 2020) (Christen, J., conc.). Now it similarly seeks
8    to circumvent this Court’s authority. When the Court sentenced Mitchell to death, it
9    ordered that his execution was to be implemented in the manner prescribed by the
10   detailed and robust laws of the State of Arizona. The Government, however, has
11   scheduled Mitchell’s execution for August 26, 2020, and stated that they intend to kill
12   Mitchell in accordance with a recently created, and still evolving, lethal injection
13   protocol that is still under judicial review.
14         Mitchell respectfully requests that the Court vacate Mitchell’s August 26, 2020
15   execution date, and enjoin the Government from attempting to execute Mitchell in a
16   manner that violates this Court’s judgment.
17                       II. RELEVANT PROCEDURAL HISTORY
18         On May 20, 2003, a unanimous jury recommended that this Court sentence
19   Mitchell to death. On September 10, 2003, the Government submitted a proposed
20   judgment and order which stated: “When the sentence is to be implemented, the
21   Attorney General shall release the Defendant to the custody of the United States
22   Marshal, who shall supervise the implementation of the sentence in the manner
23   prescribed by law of the State of Arizona.” Dkt. No. 411 at 4:1-3. On September 15,
24   2003, this Court formally sentenced Mitchell to death and issued its judgment, which
25   included the following directive:
26
27
28
                                                     1
         Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 7 of 19



1                 Pursuant to the Federal Death Penalty Act of 1994,
                  specifically, Section 3594 of Title 18 of the United States
2                 Code, pursuant to the jury’s special findings returned on May
                  20, 2003, and pursuant to the jury’s unanimous vote
3                 recommending that the defendant be sentenced to death, IT IS
                  THE JUDGMENT OF THIS COURT THAT the defendant,
4                 Lezmond Charles Mitchell, be sentenced to death on Count
                  Two of the Second Superseding Indictment. The judgment and
5                 death sentence on Count Two is supported by independent
                  verdicts with regard to each victim. Furthermore, pursuant to
6                 Title 18, Section 3596 of the United States Code, the defendant
                  is hereby committed to the custody of the Attorney General of
7                 the United States until exhaustion of the procedures for appeal
                  of the judgment and conviction and for review of the sentence.
8                 When the sentence is to be implemented, the Attorney General
                  shall release the defendant to the custody of the United States
9                 Marshal, who shall supervise implementation of the sentence
                  in the manner prescribed by the law of the State of Arizona.
10
11   Dkt. No. 425 (emphasis added). This language mirrored language submitted by the
12   Government in its Proposed Judgment and Order (Dkt. No. 411), and the Government
13   did not object to this language at the formal sentencing hearing or in any later motion.
14   The Court subsequently amended its judgment on January 8, 2004, but left the above
15   portion of the order unchanged. Dkt. No. 466.
16         On July 25, 2019, T.J. Watson, the warden of the Federal Correctional Complex
17   at Terre Haute, Indiana (“USP Terre Haute”) served Mitchell with a letter indicating
18   that pursuant to 28 C.F.R. § 26.3(a)(1), the Director of the Bureau of Prisons (“BOP”)
19   had set December 11, 2019 as Mitchell’s execution date. The same day, in the four
20   pending federal lethal injection lawsuits in the District Court for the District of
21   Columbia, the Government filed a notice indicating that it had adopted a revised lethal
22   injection protocol. (Ex. A, BOP Addendum.) On July 31, 2019, Watson served an
23   amended letter on Mitchell, correcting the name of the sentencing judge that was
24   misstated on the prior version.
25         On October 4, 2019, Mitchell’s execution was stayed by the Ninth Circuit Court
26   of Appeals, pending its consideration of Mitchell’s appeal of this Court’s denial of his
27   Rule 60(b) motion. Mitchell v. United States, Ninth Cir. Case No. 18-17031, Dkt. 26
28
                                                    2
          Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 8 of 19



1    (Oct. 4, 2019). The Ninth Circuit ultimately affirmed this Court’s denial. Id., Dkt. 37
2    (Apr. 3, 2020).
3           Before the Ninth Circuit’s mandate issued, on July 29, 2020, Watson served
4    Mitchell with a letter indicating that pursuant to 28 C.F.R. § 26.3(a)(1), the BOP had
5    set an execution date for Mitchell of August 26, 2020. (Ex. B, July 29, 2020 Letter.)
6         III. THIS COURT HAS JURISDICTION TO DECIDE THIS MOTION
7           This Court has jurisdiction to enforce its judgment. Root v. Woolworth, 150 U.S.
8    401, 412 (1893) (“Where the court possesses jurisdiction to make a decree, it possesses
9    the power to enforce its execution.”); see also United States v. Hammer, 121 F. Supp.
10   2d 794, 797 (M.D. Pa. 2000) (“This court [that imposed the death sentence] is the
11   appropriate forum for considering all claims of Mr. Hammer regarding the details of the
12   scheduled execution in Indiana.”).
13   IV. THE NOTICED EXECUTION OF MITCHELL VIOLATES THE FDPA
14                              AND THIS COURT’S JUDGMENT
15   A.     Law governing federal death sentences
16          From 1937 to 1984, federal death sentences were carried out pursuant to 18
17   U.S.C. § 3566, which provided that with respect to death sentences imposed under the
18   few then extant federal capital offenses, “the manner of inflicting the punishment of
19   death shall be the manner prescribed by the laws of the State within which the sentence
20   is imposed.” An Act to Provide for the Manner of Inflicting the Punishment of Death
21   § 323, 50 Stat. 304, 304 (June 19, 1937).1 Congress repealed Section 3566, however,
22   upon enactment of the Sentencing Reform Act of 1984.
23          In 1988, Congress amended the continuing criminal enterprise statute to allow
24   the death penalty in certain cases, 21 U.S.C. § 848(e), but that section lacked provisions
25   specifying the manner by which executions would be carried out. Thus, effective on
26   February 18, 1993, the Attorney General of the United States promulgated regulations
27
            1
28          Available at https://www.loc.gov/law/help/statutes-at-large/75th-
     congress/session-1/c75s1ch367.pdf
                                                3
          Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 9 of 19



1    providing that “[e]xcept to the extent a court orders otherwise, a sentence of death shall
2    be executed ... [b]y intravenous injection of a lethal substance or substances in a
3    quantity sufficient to cause death.” 58 Fed. Reg. 4898, 4901–02 (1993) (codified at 28
4    C.F.R. § 26.3).
5           When Congress passed the FDPA, however, it included an implementation
6    provision that closely tracked the former § 3566:
7                 When the sentence is to be implemented, the Attorney General
                  shall release the person sentenced to death to the custody of a
8                 United States marshal, who shall supervise implementation of
                  the sentence in the manner prescribed by the law of the State
9                 in which the sentence is imposed. If the law of the State does
                  not provide for implementation of a sentence of death, the court
10                shall designate another State, the law of which does provide for
                  the implementation of a sentence of death, and the sentence
11                shall be implemented in that latter State in the manner
                  prescribed by such law.
12
13   18 U.S.C. § 3596.
14   B.     Mitchell’s warrant fails to comply with the FDPA and this Court’s
15          judgment because it specifies a manner of execution different than
16          prescribed by Arizona law.
17          The FDPA and this Court’s judgment require that Mitchell’s execution be
18   implemented “in the manner prescribed by the law of the State of Arizona.” Dkt. No.
19   425; 18 U.S.C. § 3596. Mitchell’s warrant, in contrast, provides that his execution
20   should be implemented pursuant to 28 C.F.R. § 26.3(a)(1), which sets forth a distinct
21   federal manner of implementation detailed further in the BOP Addendum.
22                1.     The FDPA requires that federal executions follow state
23                       procedures.
24          The FPDA requires “implementation of the sentence in the manner prescribed by
25   the law of the State in which the sentence is imposed.” 18 U.S.C. § 3596. This Court’s
26   judgment requires the same. The DOJ and BOP maintain that the law requires merely
27   the use of the state’s execution method, i.e., lethal injection. The text of the statute and
28   its history demonstrate otherwise.
                                                    4
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 10 of 19



1          “Implementation” means more than a single act; rather it entails the process of
2    making something happen. Merriam-Webster.com Dictionary, Merriam-Webster,
3    https://www.merriam-webster.com/dictionary/implementation. (defining
4    “implementation” as “the process of making something active or effective”); see also
5    Black’s Law Dictionary (10th ed. 2014) (defining “Implementation Plan” as “An
6    outline of steps needed to accomplish a particular goal.”) The BOP’s own protocols
7    recognize as much. Its Addendum to the BOP’s Execution Protocol is titled “Federal
8    Death Sentence Implementation Procedures” and provides that “procedures utilized by
9    the BOP to implement federal death sentences shall be” as set forth therein. (Ex. A.
10   (emphasis added).)
11         “Prescribed” is another expansive term that includes direction at various levels of
12   formality. Merriam-Webster’s Collegiate Dictionary 921(10th ed. 1994) (defining
13   “prescribe” as “to lay down as a guide, direction, or rule of action.”; see also Oxford
14   English Dictionary Online (defining “prescribe” as “[t]o write or lay down as a rule or
15   direction to be followed; to impose authoritatively, to ordain, degree; to assign”).
16         Likewise, “manner” is a broad term that encompasses the procedures
17   surrounding a prisoner’s execution. Merriam Webster’s Collegiate Dictionary 708
18   (10th ed. 1993) (defining “manner” as “a mode of procedure or way of acting”);
19   Webster’s Collegiate Dictionary 609 (5th ed. 1936) (“way of acting; a mode of
20   procedure”). The breadth of the term “manner” stands in contrast to “method,” which
21   has a specific meaning in the death-penalty context. Had Congress intended that
22   deference to state law be limited to the state’s chosen execution method, using this
23   word would have clearly signaled such intent. See Advocate Health Care Network v.
24   Stapleton, 137 S. Ct. 1652, 1659 (2017) (when Congress “did not adopt ‘obvious
25   alternative’ language, ‘the natural implication is that [it] did not intend’ the
26   alternative”). While the broader idea of manner of execution certainly includes the
27   specific method of execution, it is not limited to that narrow sense.
28
                                                    5
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 11 of 19



1          Courts have recognized as much. Recently, the Court of Appeals for the District
2    of Columbia considered the meaning of the FDPA’s use of “implementation of the
3    sentence in the manner prescribed by the law of the State.” In re Fed. Bureau of
4    Prisons’ Execution Protocol Cases, 955 F.3d 106, 108 (D.C. Cir. 2020),2 cert. denied
5    sub nom. Bourgeois v. Barr, No. (19A1050), 2020 WL 3492763 (U.S. June 29, 2020).
6    Although the three judges reached different interpretations of the FDPA, two of the
7    three judges on the panel rejected the argument that the FDPA’s language requires
8    adherence only to the method of execution provided by state law. Id. Judge Rao
9    concluded “that the FDPA also requires the federal government to follow execution
10   procedures set forth in state statutes and regulations, but not execution procedures set
11   forth in less formal state execution protocols.” Id. at 112. Judge Tatel “agree[d] with
12   Judge Rao that the term ‘manner’ refers to more than just general execution method.”
13   Id. at 146 (Tatel, J., dissenting). Only Judge Katsas believed that “manner” referred
14   solely to the choice of execution method, such as lethal injection versus hanging. Judge
15   Rao Judge Tatel similarly rejected Judge Katsas’ limited definition of manner. Id. at
16   146 (“I agree with Judge Rao that the term “manner” refers to more than just general
17   execution method.) (Tatel. J. dissenting).
18         Similarly, the district court in United States v. Hammer held that the FPDA
19   required compliance with state procedures more broad than the selection of execution
20   method. 121 F. Supp. 2d 794 (M.D. Pa. 2000). Hammer, who had been sentenced to
21   death in district court in Pennsylvania, objected to an intended autopsy of his body after
22   execution. The district court held that Pennsylvania law governed the question of
23   whether Hammer’s religious objections required the government to forego an autopsy.
24   Id. at 800 (“The implementation of Mr. Hammer’s sentence of death is required to be
25   consistent with the procedures set forth in the Pennsylvania Statutes, and those
26   procedures include a section addressing whether an autopsy should be conducted.”).
27
28         2
               Mitchell is not a party to this lawsuit.
                                                      6
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 12 of 19



1          This also appears to have been this Court’s understanding of the plain meaning
2    of the term as used in the FDPA and the judgment: at the August 15, 2019 status
3    conference, the Court queried how Mitchell’s execution would be conducted in
4    conformance with “Arizona procedures,” whether he would be moved to Arizona or
5    whether another process would ensure that it “conforms with Arizona procedures.”
6    The Court then commented that “Arizona procedures” had recently changed,
7    suggesting that the Court’s understanding of these procedures included what was set
8    forth in the protocols adopted in 2017, rather than the method of execution, which has
9    been lethal injection since 1992. See Ex. C, Arizona Department of Corrections Order
10   710; Arizona Department of Corrections Website, History of the Arizona Death
11   Penalty.3
12         This understanding of the FDPA’s requirements finds support from additional
13   provisions of the FDPA. For example, the statute identifies as an aggravating factor
14   that the “defendant committed the offense in an especially heinous, cruel, or depraved
15   manner in that it involved torture or serious physical abuse to the victim.” 18 U.S.C.
16   § 3592(c)(6). Judge Rao recently recognized that this use of “manner” in the same
17   statute “refers not to the general method of killing, but to the precise way in which the
18   offense was committed”—supporting the conclusion that the statute’s use of “manner
19   prescribed by state law” likewise entails the details of the procedure specified in state
20   law, rather than just the method of execution. In re Fed. Bureau of Prisons’ Execution
21   Protocol Cases, 955 F.3d at 130 (Rao, J., conc.).
22         Other provisions further support this conclusion. The law provides that a
23   marshal overseeing an execution “may use appropriate State or local facilities” and
24   “may use the services of an appropriate State or local official.” 18 U.S.C. § 3597(a).
25   Following as this section does after the general requirement of section 3596 that death
26
27
           3
28          Available at https://corrections.az.gov/public-resources/death-row/arizona-
     death-penalty-history.
                                                  7
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 13 of 19



1    sentences be implemented per state law, this provision creates an exception regarding
2    facility, suggesting that adherence to all other state procedures is mandatory.
3           Legislative history of the FDPA provides additional support for this conclusion.
4    Instead of incorporating the then-existing federal regulation governing federal
5    executions, the FDPA adopts some of the language of the 1937 statute referencing state
6    law. 18 U.S.C. § 3596 (Marshal “shall supervise implementation of the sentence in the
7    manner prescribed by the law of the State in which the sentence is imposed”). But
8    while the FDPA incorporated the earlier statute’s reference to state procedures, it
9    broadened the scope of state procedures invoked. The earlier law requires that the
10   “manner of inflicting the punishment of death” reflect state law. The FDPA mandates
11   more broadly that “implementation” of the sentence must occur as prescribed by state
12   law.
13          This broader scope reflects the reality of executions carried out under the 1937
14   law, the majority of which occurred at state facilities and presumably according to state
15   procedures. In re Fed. Bureau of Prisons’ Execution Protocol Cases, 955 F.3d at 137
16   (Rao, J., conc.) (citing the Government’s concession at argument that “nearly all
17   executions conducted under the 1937 statute took place in state facilities”). Janet Reno,
18   in her role as Attorney General, commented that the FDPA mandated that this practice
19   resume, explaining that the law “contemplate[s] a return to an earlier system in which
20   the Federal Government does not directly carry out executions, but makes arrangements
21   with states to carry out capital sentences in Federal cases.” H.R. Rep. No. 104-23, at 22
22   (1995).
23          The DOJ therefore recommended an amendment to the law that would allow
24   federal executions to be “carried out …pursuant to uniform regulations issued by the
25   Attorney General.” Id. Congress did not make such an amendment. Indeed, on nine
26   occasions since the passage of the FDPA, Congress has considered and failed to pass
27   bills that would have provided for federal executions to be carried out “pursuant to
28   regulations prescribed by the Attorney General.” In re Fed. Bureau of Prisons'
                                                   8
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 14 of 19



1    Execution Protocol Cases, 955 F.3d at 151 (Tatel, J., conc.) (citing H.R. 2359, 104th
2    Cong. § 1 (1995); see also H.R. 851, 110th Cong. § 6 (2007); H.R. 3156, 110th Cong.
3    § 126 (2007); S. 1860, 110th Cong. § 126 (2007); H.R. 5040, 109th Cong. § 6 (2006);
4    S. 899, 106th Cong. § 6504 (1999); H.R. 4651, 105th Cong. § 501 (1998); S. 3, 105th
5    Cong. § 603 (1997); H.R. 1087, 105th Cong. § 1 (1997)).
6          Thus, the requirement of the FDPA and this Court’s judgment that Mitchell’s
7    execution be implemented in the manner prescribed by Arizona law includes Arizona’s
8    stated procedures, not just its designated execution method, lethal injection.
9                 2.    The manner of execution set forth in the BOP protocol is
10                      inconsistent with that prescribed by Arizona law.
11         Arizona statute provides that the method of execution is lethal injection to occur
12   “under the supervision of the state department of corrections.” A.R.S. §13-757.
13   Pursuant to that legal authority, the Arizona Department of Corrections (ADC) drafted
14   Arizona Department of Corrections Order 710, setting forth the procedures for Arizona
15   executions. (Ex. C at 029 (citing statutory authority).) Accordingly, these protocols
16   are part of Arizona law. Indeed, while prior versions of Arizona protocols claimed not
17   to “create any enforceable legal rights or obligations,” ADC entered an agreement
18   excluding any such language from future protocols and explicitly rendering legally
19   enforceable various aspects of Arizona’s procedures. (Ex. D, Stipulation and Order
20   from First Amendment Coalition of Arizona, Inc. v. Ryan, D. Ariz. Case No. 2:14-cv-
21   01447-NVW.) This significant fact distinguishes the situation in Arizona from that
22   recently litigated in the Court of Appeals for the District of Columbia, which held that
23   “because the state protocols in this case ‘do not appear to have the binding force of law,
24   they cannot be deemed part of the “law of the State.”’” In re Fed. Bureau of Prisons’
25   Execution Protocol Cases, 955 F.3d at 124 n.10 (Katsas, J., conc.). Accordingly
26   “Arizona law” that governs the manner of state executions includes statute, rules of
27   criminal procedure, and the Arizona protocols.
28
                                                  9
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 15 of 19



1          The BOP’s procedures, as stated in its protocol and addendum, differ
2    substantially from Arizona law as set forth in its protocol. Some of the most significant
3    differences include:
4              Qualifications for placing IVs: Arizona law requires that members of the
5                 IV team be certified in the U.S. to place IV lines; the BOP protocol does
6                 not; (Ex. C at 013; Ex. A at (D));
7              IV access: Arizona law allows only for peripheral IV catheters or a central
8                 femoral line placed by someone qualified to do so; BOP’s protocols allow
9                 “the Director or designee [to] determine the method of venous access”;
10                (Ex. C at 014; Ex. A at (H));
11             Expiration of lethal-injection drugs: Arizona law specifies that any
12                chemical used in an execution must have an expiry date after that of the
13                execution; BOP’s protocols have no such requirement; (Ex. C, Attachment
14                D at 033; Ex. A);
15             Disclosure of manufacture of lethal-injection drugs: Arizona law
16                requires disclosure to the inmate and counsel at the time a warrant is
17                sought “The decision to use a compounded or non-compounded
18                chemical”; BOP’s protocols have no such disclosure requirement; (Ex. C,
19                Attachment D at 034; Ex. A);
20             Testing of lethal-injection drugs: Arizona law requires disclosure of a
21                “quantitative analysis of any compounded or non-compounded chemical to
22                be used in the execution” within ten days of seeking a warrant; BOP’s
23                protocols have no testing or disclosure requirement; (Ex. C, Attachment D
24                at 034; Ex. A);
25             Access to counsel during execution: Arizona law provides that if defense
26                counsel will be present during the execution temporary office space will be
27                provided and one laptop, tablet and cell phone allowed; counsel will have
28
                                                  10
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 16 of 19



1                  access to a phone for emergencies during the execution; BOP’s protocols
2                  make no such provisions; (Ex. C at 024; Ex. A); and
3                Discretion to modify protocol: Arizona law expressly bars modification
4                  of “any material aspects of the execution process, including, but not
5                  limited to, the execution chemicals or dosages, consciousness checks, the
6                  access of the press and the inmate’s counsel to the execution, and the
7                  timeframes established by this Department Order”; BOP’s protocol
8                  broadly allows modification “at the discretion of the Director or his/her
9                  designee, as necessary to (1) comply with specific judicial orders; (2)
10                 based on the recommendation of on-site medical personnel utilizing their
11                 clinical judgment; or (3) as may be required by other circumstances”; (Ex.
12                 C at 008; Ex. A at (A)).
13   These significant differences mean that the BOP’s stated intention to execute Lezmond
14   Mitchell pursuant to the BOP protocol would not constitute an execution implemented
15   in the manner prescribed by Arizona law.
16         As noted above, the D.C. Circuit Court recently considered the extent to which
17   federal executions must follow state provisions. Judge Rao explained in a concurring
18   opinion that the FDPA requires adherence to state “statute and formal regulations,” id.
19   at *128 (Rao, J., conc.), while Judge Tatel concluded that the FDPA “requires federal
20   executions to be carried out using the same procedures that states use to execute their
21   own prisoners—procedures set forth not just in statutes and regulations, but also in
22   protocols issued by state prison officials pursuant to state law.” Id. at *146 (Tatel, J.,
23   conc.). Although Judge Rao’s reasoning takes an improperly narrow view of state law,
24   it is of no consequence here because Arizona’s protocols have the force of law. (Ex. D.)
25   But even if one sets aside the protocols, Arizona statutory law is still inconsistent with
26   the procedures set forth in the federal protocols. Significant differences between the
27   federal protocols and the procedures set forth in Arizona’s lethal injection statute
28   include:
                                                   11
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 17 of 19



1               Notice: Arizona statute requires at least 35 days’ notice of an execution
2                 date, while the BOP protocols require only 20; A.R.S. § 13-759; 28 C.F.R.
3                 § 26.4(a);4
4               Permitted defense witnesses: Arizona statute provides that a defendant
5                 may select up to five individuals to be present during the execution, while
6                 the BOP protocols permit only three, A.R.S. § 13-758; 28 C.F.R. § 26.4(c-
7                 d); and
8               Availability of delay: Arizona Rule of Criminal Procedure 31.23 provides
9                 for up to a 60-day delay if execution is deemed by the state supreme court
10                to be “impracticable” while the DOJ Protocols permit delay only upon a
11                court-ordered stay, presumably only on a showing of constitutional or
12                statutory violation, A.R. Crim. P. 31.23; 28 C.F.R. § 26.3(a)(1).5
13         The significant distinctions between the federal protocol and the procedures set
14   forth in Arizona statute, its rules of criminal procedures, and its legally enforceable
15   protocol mean that if “the manner prescribed by state law” means anything other than
16   mere execution method—and several judges have concluded it does—then the federal
17   protocol does not comply with the FDPA.
18         The BOP has recently proposed changes to their regulations allowing
19   modification of procedures as necessary to comply with “applicable law,” which it
20   notes would apply in the event “controlling State law . . . requires different
21   procedures.” (Ex. E, Proposed Rule.) This proposed change is itself a recognition that
22   under the FDPA state law dictates not just the method of execution, but the types of
23   procedures set forth in state or federal protocol. Moreover, this proposed change is a
24   recognition that under the existing regulations, the Director lacks the authority to
25
26
           4
27            This distinction is significant here given that DOJ provided only 27 days of
     notice to Mitchell of his execution date.
            5
28            The question of impracticality of an execution is particularly relevant as the
     BOP seeks to press forward with this execution during a widespread, deadly pandemic.
                                                    12
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 18 of 19



1    deviate from the federal protocols in order to comply with different requirements of
2    state law. Because the noticed execution of Mitchell would not comply with the
3    statutory requirement that it occur in the manner of state law, and the Director lacks
4    authority to make changes to bring it into conformity, this Court must strike the
5    execution warrant.
6                                      V. CONCLUSION
7          Because Mitchell’s execution warrant complies neither with this Court’s order
8    nor with the Federal Death Penalty Act, Mitchell requests that the court strike the
9    execution warrant, vacate the execution date and enjoin further violation of the Court’s
10   January 8, 2003 judgment.
11                                          Respectfully submitted,
12                                          CUAUTEMOC ORTEGA
                                            Interim Federal Public Defender
13
14
15   DATED: August 6, 2020               By /s/ Jonathan C. Aminoff
16                                         JONATHAN C. AMINOFF
                                           CELESTE BACCHI
17                                         Deputy Federal Public Defenders

18                                          Attorneys for Defendant
                                            Lezmond Charles Mitchell
19
20
21
22
23
24
25
26
27
28
                                                  13
        Case 3:01-cr-01062-DGC Document 606 Filed 08/06/20 Page 19 of 19



1                               CERTIFICATE OF SERVICE
2
           I hereby certify that on this 6th day of August, 2020, I electronically transmitted
3
     the attached document to the Clerk’s Office using the CM/ECF system for filing and
4
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
5
           William G. Voit, Assistant U.S. Attorney
6          Arizona State Bar No. 025808
7          William.Voit@usdoj.gov
8          Sharon Sexton, Assistant U.S. Attorney
9          Arizona State Bar No. 012359
           Sharon.Sexton@usdoj.gov
10
11                                                /s/ Iliana Hernandez
                                                  Iliana Hernandez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 14
